TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 14, 2013



                                      NO. 03-13-00282-CR


                                    Donna Wiant, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that the appeal should be dismissed for want of

jurisdiction: it is ORDERED, ADJUDGED and DECREED by the Court that the appeal be

dismissed in accordance with the opinion of this Court; and it appearing that the appellant is

indigent and unable to pay costs relating to this appeal, that no adjudication as to costs is made;

and that this decision be certified below for observance.